UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File No. 001-16381 Arrayit Corporation (Exact name of registrant as specified in its charter) Nevada 001-16381 76-0600966 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation or Organization) File Number) Identification No.) 927 Thompson Place, Sunnyvale CA 94085 (Address of Principal Executive Offices) (Zip Code) 408-744-1331 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter was $3,853.000. As of May 12, 2015, there were 64,371,019 shares of common stock outstanding. Form 10-Q For the Quarterly Period Ended March 31, 2015 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets at March 31, 2015 (unaudited) and December 31, 2014 (audited) 4 Consolidated Statements of Operations for the three months ended March 31, 2015 and 2014 (unaudited) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 This report contains trademarks and trade names that are the property of Arrayit Corporation and its subsidiaries, and of other companies, as indicated. FORWARD-LOOKING STATEMENTS Portions of this Form 10-Q, including disclosure under “Management’s Discussion and Analysis of Financial Position and Results of Operations,” contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995, as amended. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements involve assumptions and describe our plans, strategies, and expectations. You can generally identify a forward-looking statement by words such as may, will, should, expect, anticipate, estimate, believe, intend, contemplate or project. Factors, risks, and uncertainties that could cause actual results to differ materially from those in the forward-looking statements include, among others, ● our ability to raise capital, ● our ability to obtain and retain customers, ● our ability to provide our products and services at competitive rates, ● our ability to execute our business strategy in a very competitive environment, ● our degree of financial leverage, ● risks associated with our acquiring and integrating companies into our own, ● risks related to market acceptance and demand for our services, ● the impact of competitive services, and ● other risks referenced from time to time in our SEC filings. With respect to any forward-looking statement that includes a statement of its underlying assumptions or bases, we caution that, while we believe such assumptions or bases to be reasonable and have formed them in good faith, assumed facts or bases almost always vary from actual results, and the differences between assumed facts or bases and actual results can be material depending on the circumstances. When, in any forward-looking statement, we or our management express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis, but there can be no assurance that the stated expectation or belief will result or be achieved or accomplished. All subsequent written and oral forward-looking statements attributable to us, or anyone acting on our behalf, are expressly qualified in their entirety by the cautionary statements. We do not undertake any obligations to publicly release any revisions to any forward-looking statements to reflect events or circumstances after the date of this report or to reflect unanticipated events that may occur. 3 PART I – FINANCIAL INFORMATION ITEM 1. ARRAYIT CORPORATION CONSOLIDATED BALANCE SHEETS March 31, 2015 December 31, 2014 (unaudited) ASSETS Current Assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses - Total current assets Property and equipment, net Deposits Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued liabilities $ $ Due to related parties - - Derivative liability Customer deposits Notes payables,current portion including related parties Total current liabilities Notes payable, long term - - Total liabilities Commitments and contingencies - - Stockholders' Deficit Preferred stock, $0.001 par value; 20,000,000 shares authorized; Preferred stock, Series 'A' 22,034 shares issued and outstanding 22 22 Preferred stock, Series 'C' 87,145 shares issued and outstanding 87 87 Common stock, $0.001 par value, voting, 480,000,000 shares authorized, 56,779,289 and 54,691,581 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Reciprocal shareholdings ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements 4 ARRAYIT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Three Months Ended March 31, 2015 March 31, 2014 Total revenues $ $ Cost of sales Gross margin Selling, general and administrative Research and development Legal expense Income (loss) from operations ) ) Gain on Extinguishment of Liabilities Gain (loss) on derivatives ) - Interest (expense) ) ) Net income (loss) ) Income (loss) per share - basic $ ) $ ) Basic and diluted weighted average number of common shares The accompanying notes are an integral part of these consolidated financial statements 5 ARRAYIT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Three Months Ended March 31 Cash flows from operating activities: Net loss $ ) $ Adjustments to reconcile net loss to net cash used by operating activities: Amortization of debt discount - Depreciation Gain on extinguishment of liabilities - ) Change in fair value of derivative liability - Provision (recovery) for bad debts - Issuance of shares for unpaid compensation - Amortization of debt discount (debt offset) - Non -cash interest (capitalized interest) - Settlement of legal suit - ) Stock for Avant guarantee - Stock paid for services Issuance of shares for debt conversion - Warrants issued for services - Changes in operating assets and liabilities Inc/dec in accounts receivable ) Inc/dec in inventory ) ) Inc/dec in prepaids Inc/dec in deposits - - Inc/dec in accounts payable and accrued liabilities ) Inc/dec in bank overdraft - - Inc/dec in due to related parties - ) Inc/dec in accrued interest - - Inc/dec in customer deposits ) ) Net cash used by operating activities ) Cash flows from investing activities: Cash paid for purchase of fixed assets - ) Net cash used by investing activities - ) Cash flows from financing activities: Proceeds from loans, net Repayment of notes payable ) Issuance of shares on warrant exercise - Proceeds from issuance of common stock Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
